DETAILED ACTION
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments concerning the limitation, “wherein the emitted light in the third wavelength range hits the light disk directly or the emitted light in the third wavelength range hits the light disk via the reflector, which reflects the light in the third wavelength range so that the light in the third wavelength range hits the light disk”, it should be noted that the claim language presents two conditions in the alternative (i.e., “or”), of which the prior art to Bony (DE 102014009612 A1) remains commensurate in teaching.
In response to Applicant’s argument, “Because Bony discloses that the light emitted by the LED 1 first hits the reflector 2 before impinging upon the lens 3, Bony does not disclose that “the emitted light in the third wavelength range hits the light disk directly” as claimed”, the claim language does not state where the emitted light is coming directly from or that it hits the light disk “directly” from the light source. Thus, Bony remains commensurate in teaching an emitted light, whether or not it comes from the reflector, directly hitting the light disk (3) [note Figures 2-3].
In response to Applicant’s argument, “Bony does not, however, disclose that Fig. 2 involves light hitting the lens 3 directly. Instead, Bony discloses that Fig. 2 shows the deactivated state of the LED 1 – “Coloring of lens 3 in the deactivated state of illuminant 1 is different, as shown in FIGS. 2 and 3.” Further, Bony’s entire disclosure involves three components, the light source 1, reflector 2, and lens 3 and there is no disclosure that the reflector 2 can be omitted”, it should further be noted that Figure 2 depicts an embodiment where the emitted light directly hits the lens (3) from its source (1), whereby Bony discloses, “Fig. 2 Schematic diagram of a lens, light from the bulb” and “Fig. 3 Schematic illustration of illuminant, reflector and lens” [note respectively Paragraphs 17 and 18].
In response to Applicant’s argument, “Accordingly, Bony does not disclose “the emitted light in the third wavelength range hits the light disk via the reflector, which reflects the light in the third wavelength range so that the light in the third wavelength range hits the light disk”, it remains clear that Bony discloses the emitted light in the third wavelength range [(4) or (4-5) or (4-6)] hitting the light disk via the reflector (2), which reflects the light in the third wavelength range so that the light in the third wavelength range hits the light disk [note Figure 3: the third wavelength range can include any part of or all of (4) or (4-5) or (4-6) that is emitted by the light disk (3)].
In response to Applicant’s argument with regards to Claim 13, it should be noted that Bony remains commensurate in teaching the at least one LED (1) emitting light in a wavelength range of a cyan-colored light (4-5) according to the CIE color diagram, whereby Figure 3 clearly depicts light being emitted from (1) in the cyan-colored wavelength range.
In response to Applicant’s arguments with regards to Claim 10, the Examiner maintains, as previously argued, that Bony remains commensurate in teaching the illuminant (1-2) is at least one light-emitting diode (LED) (1), wherein the at least one LED has an integrated filter element (2) that generates the light in the third wavelength range [note Figure 3 and Paragraph 26].  It should be noted that the at least one LED ‘has’ an integrated filter element (2) is not the same as the at least one LED ‘comprising’ an integrated filter element.  In this case, there is nothing in the claim language that precludes the interpretation of the at least one LED (1) ‘having’ or ‘has’ downstream the integrated filter element (2). Applicant’s arguments concerning ‘integrated’ does not clarify how or in what way the filter element is integrated, and thus, does not preclude the interpretation of the filter element integrated or incorporated downstream within the reflector and/or the lens disk itself.
In response to Applicant’s arguments concerning Claim 18, Bony discloses two embodiments with respect to a filtration via the reflector [note Figure 3] and even a system without a reflector [note Figure 2].  Thus, it is not critical for the reflector of Bony to have or not have the filtration. The Examiner maintains that there are reflectors without filtration and that there are lighting devices that utilize wavelength filters not on reflectors, both of which are found/established within the art. 
All arguments hinge on the above and have been considered by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, May 26, 2022

/Jason M Han/Primary Examiner, Art Unit 2875